         Case 4:18-cv-03927 Document 24 Filed on 09/25/19 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 25, 2019
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

HAMIDA HEMANI,                                        §
        Plaintiff,                                    §
                                                      §
v.                                                    §      CIVIL ACTION NO. H-18-3927
                                                      §
ALLSTATE INSURANCE CO.,                               §
        Defendant.                                    §

                                                    ORDER

            It is hereby ORDERED that Defendant’s Unopposed Motion for Extension of

Time [Doc. # 23] is GRANTED, and the deadline for Defendant to designate experts

and provide expert reports is extended to October 10, 2019.

            SIGNED at Houston, Texas, this 25th day of September, 2019.




                                                               NAN Y F. ATLAS
                                                      SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\3927Extension.wpd   190925.1607
